Citation Nr: 1201877	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to May 1971. 

This matter originally came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed a previous denial of service connection for a hearing loss disability.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2009.  A transcript of the hearing is of record.  

In September 2009, the Board found that the Veteran had not submitted new and material evidence to reopen his previously denied claim of service connection for a hearing loss disability.  He appealed to the Veterans Claims Court which, in April 2011, reversed the Board's September 2009 decision, and instructed the Board to reopen and re-adjudicate the claim.  In compliance with the April 2011 Memorandum Decision, the Board will now re-open and re-adjudicate the claim.  

The issue of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a hearing loss disability in July 1991.  The Veteran received timely notice of the determination but did not appeal, and that decision became final.  

2.  Evidence received since the July 1991 rating decision is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision denying service connection for a hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Pursuant to the Court's April 2011 Order, new and material evidence has been received since the July 1991 rating decision and the claim is reopened.  See Court's April 5, 2011, Memorandum Decision.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The RO denied entitlement to service connection for a hearing loss disability in a July 1991 rating decision on the basis that the service treatment records were negative for any type of a hearing loss disability.  He did not appeal this decision, so it became final.   

Evidence submitted since the July 1991 rating decision pertaining to the Veteran's claimed a hearing loss disability includes his May 2009 testimony that during service he was exposed to loud noises from working as a gun flack and that he was not given hearing protection.  He testified further that he was treated for hearing loss shortly after service and subsequently was treated for hearing loss by his employer.  Additionally, he submitted a July 2001 private audiological report noting that he had a long history of hearing loss.  

The Veterans Claims Court found that the Veteran's testimony and July 2001 private treatment record were new because they are not duplicative of evidence considered by the RO at the time of its July 1991 rating decision. It also found that this evidence related to the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran has a current hearing loss disability, which is directly related to, or had its onset during, service as required by 38 C.F.R. § 3.303. 

Likewise, the Court found that the newly submitted evidence was not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim in that a continuity of observable symptomology, such as the decreased ability to hear, from service to the present time triggers VA's duty to assist by providing a medical opinion.  See Court's April 5, 2011, Memorandum Decision.  

Thus, the Court concluded that the Veteran's May 2009 hearing testimony and July 2001 private treatment record constituted new and material evidence.  Accordingly, pursuant to the Memorandum Decision, the claim of entitlement to service connection a hearing loss disability is reopened. 

Reopening the claim of service connection for a hearing loss disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no prejudice to the Veteran could result from this decision regarding the duty to assist and duty to notify.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a hearing loss disability; to this extent only, the claim is granted. 


REMAND

Given the Veteran's in-service noise exposure, and lay statements of decreased hearing following service, an examination should be provided to determine the nature and etiology of his claimed a hearing loss disability.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4). 

The Veteran is notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA Medical Center Dublin for the period from May 2010 to the present.

2.  Schedule the Veteran for an examination by an appropriate audiological professional to determine the nature and etiology of his a hearing loss disability.  All indicated tests and studies should be performed.  

As to any hearing loss disability of either ear identified, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is related to, the Veteran's active service.  

The examiner must accept as fact that the Veteran was exposed to loud noises from gun fire during service.  She/he is also asked to comment on the Veteran's May 1971 separation examination and his post service audiological treatment records. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If it remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


